Order entered May 8, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01285-CV

                                   JOHN COBB, Appellant

                                                V.

                             CASA VALENCIA APTS., Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-04566-C

                                           ORDER
       By postcard dated December 20, 2018, we directed the court reporter to file, within thirty

days, the reporter’s record or written verification no hearings were recorded or appellant had not

requested the reporter’s record. To date, the reporter has not responded.

       Accordingly, we ORDER Janet Wright, Official Court Reporter of County Court at Law

No. 3, to file, no later than May 20, 2019, either the reporter’s record or the requested written

verification. As the record reflects appellant filed a statement of inability to afford costs and

nothing reflects the statement was contested, any record shall be filed without payment of costs.

See TEX. R. CIV. P. 145.
           We caution appellant the appeal may be submitted without the reporter’s record should

the Court be notified the reporter’s record has not been filed because appellant has not requested

it. See TEX. R. APP. P. 37.3(c).

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Wright and the

parties.

                                                     /s/    BILL WHITEHILL
                                                            JUSTICE